LIVINGSTON, Chief Justice.
Petition for writ of mandamus by Louise Thompson, as administratrix of the estate of Lonnie O. Thompson, deceased, to be directed to the Hon. Robert M. Hill, as Judge of the Circuit Court of Franklin County, Alabama.
Petitioner was the plaintiff in a tort action against one Howell in the Law and Equity Court of Franklin County, growing out of a collision of motor vehicles in which Lonnie O. Thompson was killed.
The Universal Underwriters Insurance Company filed a bill in equity for a declaratory judgment to determine whether or not it was liable as insurance carrier of Howell. Petitioner, in her answer to the declaratory judgment action, demanded a jury trial of the issues made. Judge Hill denied the demand for a jury trial, hence this petition for writ of mandamus to this court.
The issues here involved are the same as those involved in the case of Reed v. Hill, Ala., 80 So.2d 728, which arose out of the same collision. The decision rendered in that case is conclusive of the issues here involved.
Writ denied.
SIMPSON, GOODWYN and MAY-FIELD, JJ., concur.